Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 10/18/2021.
Claims 1-20 are pending.
Claims 1-2, 4-14, and 16-18 have been amended.

Response to Arguments
Applicant’s second argument, with respect to the rejection(s) of claim(s) 1, 14 and 18 under 35 U.S.C. 103, has been considered but is not persuasive. More specifically, applicant argues that no cited reference teaches “determining, for each feature vector of the subset of the plurality of feature vectors, a probability that a label associated with the feature vector is correct, wherein probabilities that an associated label is correct is not determined for the second subset of the plurality of feature vectors” with inherited elements, since “Wang does not describe where probabilities that an associated label is correct is not determined for a second subset of the plurality of feature vectors that includes feature vectors associated with labels that indicate a second label value”. The examiner respectfully disagrees. 
Due to the broadness of the claim language, Wang, Page 2548: Fig. 2 shows features plotted with respect to normal and fault/abnormal regions in which a subset of features shows a fault/abnormal region in timestamps giving an indication that actual In the relabeling or label rectification process only those feature values that corresponds to failure region/signature are considered. Per Spec 0004, feature vectors belonging to occurrence of fault are called first label value.  So only feature belonging to first label value or features that are close proximity to the occurrence of fault are considered by Wang. Section “DRAG: Directional Label Rectification in Adaptive Graph” Last Para: “There are two goals of our model…where the instances with larger probability value on the j-th row of Y (j < k) can be recognized as relevant to the failure of the j-th event.” Probabilities associated with those features which are in close proximity to actual failure or belongs to failure signature are determined and feature values/instances are confirmed/verified/reassessed as relevant to failure based on the probability value so proper rectification/reassigning of labels can be done.
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US20170083830 Al) in view of Wang et al. (“Directional Label Rectification in Adaptive Graph”; hereinafter “Wang”) Eklund et al. (US2009/0228160Al; hereinafter “Eklund” ~IDS).
Regarding claim 1, Regarding claim 1, Bates teaches a method of generating an … fault prediction classifier, the method comprising (Para 0057: “The training at stage 1025 involves creating a failure agent that takes in the sensor data in the training set and, using machine learning, parameters of the failure agent are adjusted such that the failure agent successfully predicts the identified failures before the failures occur.” Para 0002: “The systems and methods disclosed herein relate to preventing failure in industrial equipment and other plant assets.” Para 0014: “The disclosure also is directed to a system for performing operations relating to anomaly detection for at least one unit of equipment.” The method performs fault predictions of an industrial equipment. This method can be valid for aircraft components when aircraft data is used in the method. Aircraft will be taught by Eklund at the end of this claim.)
receiving input data including a plurality of feature vectors, the input data including first sensor data associated with … (Para 0012: “The system includes a memory and a processor coupled to the memory. The processor is configured by computer code to receive sensor data relating to the unit of equipment and to receive failure information relating to equipment failures. The processor is further configured to analyze the sensor data in view of the failure information in order to develop at least one learning agent for performing failure signature recognition with respect to the at least one unit of equipment.” The sensor data of equipment is received including failure information. These input data are feature vectors when analyzed for failure detection. The data used in Bates is from an industrial equipment. Data on aircraft will be taught by Eklund at the end of this claim.)
receiving fault data indicating timing of a plurality of faults, the fault data distinct from the input data (Para 0077: “At stage 1110, the failure signature recognition component 210 uses the failure agents in the failure/anomaly agent database to compare current trend data to known failure signatures.” Para 0009: “The code includes first code for causing the computer to receive sensor data relating to the unit of equipment and second code for causing the computer to receive failure information relating to equipment failures.” “FIG. 7 illustrates a time history of a failure condition of two sensors exhibiting a failure condition that can be characterized by a non-memory type of learning agent.” Besides input data, a failure information data is also received. The fault information data also contain time history.)
labeling each feature vector of the plurality of feature vectors based on a temporal proximity of the feature vector to occurrence of a fault of the plurality of faults as indicated by the fault data, wherein feature vectors that are within a threshold temporal proximity to the occurrence of the fault are labeled with a first label value, and wherein feature vectors that are not within the threshold temporal proximity to the occurrence of the fault are labeled with a second label value (Para 0087: “…the anomaly detection component 220 analyzes sensor data at times where conditions are normal in order to determine baseline or normal operating conditions. In one aspect, the anomaly detection component 220 utilizes a Kohonen self organizing map (SOM) to perform the analysis at stage 1225.” This implies that Anomaly detection component will setup a region or baseline where input data or features will correspond to normal operating condition with respect to the time. Para 0061: “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail, for example. The degradation in the measurement starts at point 610 (point P for potential failure) and the failure occurs at 620 (point F for failure).” Measurement in time are identified as close proximity to fault. For example, point 610 can be considered a threshold, after which feature vectors will fall as not-normal or warning)
after reassigning the labels of the one or more feature vectors, training an aircraft fault prediction classifier using supervised training data including the plurality of feature vectors and the labels associated with the plurality of feature vectors (Para 0056: “If multiple failures were identified in the training data set, separate failure agents can be trained for each fault. For example, one might be trained on a bearing failure, and another on a motor failure, which might have different signatures.” Failure agent are created based on the type of failure and the model is trained accordingly. In other words model is trained with the data associated with the failure label it has.) the aircraft fault prediction classifier configured to predict occurrence of a second fault of (Para 0057: “The training at stage 1025 involves creating a failure agent that takes in the sensor data in the training set and, using machine learning, parameters of the failure agent are adjusted such that the failure agent successfully predicts the identified failures before the failures occur.” After training, model can predict the next failure (second failure) before it occurs).

Bates does not explicitly teach identifying a subset of the plurality of feature vectors and a second subset of feature vectors based on corresponding labels, wherein 
Wang, however, teaches identifying a subset of the plurality of feature vectors and a second subset of feature vectors based on corresponding labels, wherein the subset includes feature vectors associated with labels that indicate the first label value, and wherein the second subset includes feature vectors associated with labels that indicate the second label value (Page 2548: Fig. 2 shows features plotted with respect to normal and fault/abnormal regions in which a subset of features shows a fault/abnormal region in timestamps giving an indication that actual failure is about to occur. The signature point is also a threshold point which distinguishes normal and abnormal conditions.)
determining, for each feature vector of the subset of the plurality of feature vectors, a probability that a label associated with the feature vector is correct wherein probabilities that an associated label is correct is not determined for the second subset of the plurality of feature vectors. wherein probabilities that an associated label is correct is not determined for the second subset of the plurality of feature vectors (Section “Introduction” Last Para: “If we label the time-stamps adjacent to failure…methods on such problem.” In the relabeling or label rectification process only those feature values that corresponds to failure region/signature are considered. Per Spec 0004, feature vectors belonging to occurrence of fault are called first label value.  So only feature belonging to first label value or features that are close proximity to the occurrence of fault are considered by Wang. Section “DRAG: Directional Label Rectification in Adaptive Graph” Last Para: “There are two goals of our model…where the instances with larger probability value on the j-th row of Y (j < k) can be recognized as relevant to the failure of the j-th event.” Probabilities associated with those features which are in close proximity to actual failure or belongs to failure signature are determined and feature values/instances are confirmed/verified/reassessed as relevant to failure based on the probability value so proper rectification/reassigning of labels can be done.)
reassigning labels of one or more feature vectors of the subset, the one or more feature vectors having a probability that fails to satisfy a probability threshold (Section “Introduction” Last Para: “We propose a novel “directional” label rectification algorithm which automatically rectify the initial event labels and distinguish the truly failure-relevant instances.” Section “DRAG: Directional Label Rectification in Adaptive Graph” Last Para: “There are two goals of our model: 1) select important features for fault signature; 2) rectify the labels of Ea in an automatic approach…indicates the label probability distribution, where the instances with larger probability value on the j-th row of Y (j < k) can be recognized as relevant to the failure of the j-th event.” A probability threshold is set to identify features that represent true failure signature. And those features that has lower probability, their initial labels are rectified or reclassified as normal.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the fault prediction method of Bates with the label reassignment or rectification method of Wang to rectify false positive labels relevant to fault signature to further improve the fault identification (Wang, Section “Introduction”, Last Para.).
Neither Bates nor Wang teach aircraft and a second aircraft.
Eklund, however, teaches aircraft and a second aircraft (Para 0021: “With respect to an aircraft engine, the parametric data may include direct measurements from sensors on the engine and/or sensor readings that have been adjusted to compensate for the flight conditions, such as altitude, ambient temperature, etc”; Para 0004 and 0021 teach applying the invention to “fleet statistics” (aircraft and second aircraft) and commercial and military aircrafts (aircraft and second aircraft)).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the fault prediction method of Bates as modified by Wang with the aircraft data of Eklund to predict the fault in an upcoming flight which gives an opportunity to correct the problem to avoid losses (Eklund, Para 0027, Para 0030).

Regarding claim 2, Bates, Wang and Eklund teach the method of claim 1. 
(Para 0077: “At stage 1110, the failure signature recognition component 210 uses the failure agents in the failure/anomaly agent database to compare current trend data to known failure signatures.” Para 0009: “The code includes first code for causing the computer to receive sensor data relating to the unit of equipment and second code for causing the computer to receive failure information relating to equipment failures.” “FIG. 7 illustrates a time history of a failure condition of two sensors exhibiting a failure condition that can be characterized by a non-memory type of learning agent.” Besides input data, a failure information data is also received. The fault information data also contain time history.).
Eklund, however, teaches first aircraft (Para 0021: “With respect to an aircraft engine, the parametric data may include direct measurements from sensors on the engine and/or sensor readings that have been adjusted to compensate for the flight conditions, such as altitude, ambient temperature, etc”; Para 0004 and 0021 teach applying the invention to “fleet statistics” and commercial and military aircrafts).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the fault prediction method of Bates as modified by Wang with the aircraft data of Eklund to predict the fault in an upcoming flight which gives an opportunity to correct the problem to avoid losses (Eklund, Para 0027, Para 0030).

Regarding claim 3, Bates, Wang and Eklund teach the method of claim 1.
Eklund also teaches wherein the aircraft fault prediction classifier comprises a random forest classifier (Para 0025 and 0027: “In one embodiment, however, a random forest classification technique is utilized to select the features from the data set. The output of the model 14 may be utilized for predicting an impending fault. In other words, the output of the model can determine the likelihood of a fault during an upcoming operational sequence, such as during the next flight.” Random forest classification model may be selected as an aircraft fault prediction model.).
Before effective filing dates of the invention it would have been obvious to one of ordinary skill in the art to combine the predictor model and threshold setting of Bates as modified by Wang with the random forest classifier of Eklund to make a fault prediction classifier to result in considerable savings by reducing unscheduled maintenance which may otherwise be necessary if a fault unexpectedly occurs (Eklund, Para 0003).

Regarding claim 4, Bates, Wang and Eklund teach the method of claim 3.
Bates also teaches further comprising training a probability predictor distinct from the random forest classifier, wherein the probability that the label associated with the feature vector is correct for each vector (Para 0025 and 0027: “In one embodiment, however, a random forest classification technique is utilized to select the features from the data set. The output of the model 14 may be utilized for predicting an impending fault. In other words, the output of the model can determine the likelihood of a fault during an upcoming operational sequence, such as during the next flight.” Random forest classification model may be selected as an aircraft fault prediction model. Para 0023 and 0028-0029 teach training the model to generate an output, and using a graph (probability predictor distinct from RF) that compares the output to a threshold for determining a “likelihood of fault” (probability) based on the model output of the data (label associated with the feature vector is correct for each vector)).
Before effective filing dates of the invention it would have been obvious to one of ordinary skill in the art to combine the predictor model and threshold setting of Bates as modified by Wang with the random forest classifier of Eklund to make a fault prediction classifier to result in considerable savings by reducing unscheduled maintenance which may otherwise be necessary if a fault unexpectedly occurs (Eklund, Para 0003).

Regarding claim 5, Bates, Wang and Eklund teach the method of claim 4.
Eklund also teaches wherein the probability predictor comprises a random forest regression predictor, wherein the random forest regression predictor is configured to determine the probability that the label associated with the feature vector is correct for each vector of the subset of the plurality of feature vectors based on an average of outputs from multiple regression decision trees (Para 0027: “Different types of models have been developed and may be employed by the methods, apparatus and computer program product of embodiments of the present invention including a random forest classification method. Other types of models include neural networks, such as generalized regression neural networks, logistic regression models as well as other machine learning techniques.” Para 0028: “The output of the model 14 may be utilized for predicting an impending fault. In other words, the output of the model can determine the likelihood of a fault during an upcoming operational sequence, such as during the next flight.” The model used for predicting a fault may use random forest and other types which comprises neural network and “regression” techniques. Para 0025: “A random forest classification method applies bagging (based on an average of outputs) to a variation of classification trees (from multiple regression decision trees)”).
Same motivation to combine the teachings of Bates, Wang and Eklund as claim 3.

Regarding claim 6, Bates, Wang and Eklund teach the method of claim 1.
Wang also teaches further comprising refraining from relabeling feature vectors that have labels indicating the second label value and refraining from relabeling feature vectors of the subset having probabilities that satisfy the probability threshold (Section “Introduction” Last Para: “If we label the time-stamps adjacent to failure…methods on such problem.” In the relabeling or label rectification process only those feature values that corresponds to failure region/signature are considered. Per Spec 0004, feature vectors belonging to occurrence of fault are called first label value.  So only feature belonging to first label value or features that are close proximity to the occurrence of fault are considered by Wang (refraining from relabeling). Section “DRAG: Directional Label Rectification in Adaptive Graph” Last Para: “There are two goals of our model…where the instances with larger probability value on the j-th row of Y (j < k) can be recognized as relevant to the failure of the j-th event.” Probabilities associated with those features which are in close proximity to actual failure or belongs to failure signature are determined and feature values/instances are confirmed/verified/reassessed as relevant to failure based on the probability value so proper rectification/reassigning of labels can be done.)

Regarding claim 7, Bates, Wang and Eklund teach the method of claim 1.
Bates also teaches wherein each feature vector of the plurality of feature vectors comprises a plurality of latent feature state values (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states of the at least one unit of equipment.” Para 0041. Feature state (normal or failure) of a feature vector (pressure or temperature) is analyzed over sample time periods.), 
wherein a first feature state value of a first feature vector corresponds to a plurality of data points in a time period (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states.” Para 0041: “For example, the anomaly detections component 220 can look at temperature and pressure time histories and identify abnormal measurements based on trained learning agents.” Feature state (normal or failure) of feature vector (temperature and pressure) corresponds to a sample time period when it is analyzed.).

Regarding claim 8, Bates, Wang and Eklund teach the method of claim 7.
Bates also teaches wherein each latent feature state value of the plurality of latent feature state values correspond to a cluster in a j-dimensional feature space, and wherein j is [[the]] a number of types of sensor variables in the first sensor data (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” Fig. 9 shows the cluster diagram for two feature vectors (Temperature and pressure) received from two sensors. The analysis provides the normal operating state of two feature vector).

Regarding claim 9, Bates, Wang and Eklund teach the method of claim 8. 
Bates also teaches further comprising: performing a clustering operation on the first sensor data to group the first sensor data into a plurality of clusters, wherein each cluster of the plurality of clusters is assigned a particular latent feature state value; and generating the one or more feature vectors based on latent feature state values associated with the plurality of clusters (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor…The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” Fig. 9 shows the cluster diagram for two feature vectors (Temperature and pressure) received from two sensors. The analysis groups the sensor data into operating region or state of a feature vector (each cluster of the plurality of clusters is assigned a particular latent feature state value), thus adding a classification to the feature vector data (generating).).

Regarding claim 10, Bates, Wang and Eklund teach the method of claim 7. 
Bates also teaches wherein determining the first feature vector of the plurality of feature vectors comprises determining a first sequence of latent feature state values within a first set of sample time periods of a first time period (Para 0089: “The Kohonen Self-Organizing Map (SOM) methodology essentially clusters tag data for each time step into an output, which can be thought of as an operating state.” The cluster diagram makes clusters of data corresponding to specific feature vector which will determine the operating state (normal boundary) of each feature vector over a time period.) and wherein each element of the first feature vector includes a corresponding latent feature state value of the first sequence (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” For example sensor data related to first feature vector (temperature) forms a cluster where each element of first feature belongs, which defines their normal operating state.).

Regarding claim 11, Bates, Wang and Eklund teach the method of claim 1.
Bates also teaches wherein the first label value corresponds to a precursor to fault value, and wherein the second label value corresponds to a normal state value (Para 0087: “…the anomaly detection component 220 analyzes sensor data at times where conditions are normal in order to determine baseline or normal operating conditions.” This implies that Anomaly detection component will setup a region or baseline where input data or features will correspond to normal operating condition with respect to the time. Para 0061: “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail (precursor to a fault value), for example. The degradation in the measurement starts at point 610 (point P for potential failure) and the failure occurs at 620 (point F for failure) (precursor to a fault value).” Measurement in time are identified as close proximity to fault. For example, point 610 can be considered a threshold (second label value corresponds to a normal state value), after which feature vectors will fall as not-normal or warning (first label value corresponds to a precursor to fault value)).

Regarding claim 12, Bates, Wang and Eklund teach the method of claim 1.
(Para 0029: “Conventionally, an output of a model that is indicative of the likely occurrence of a fault, e.g., FDE, during the next flight would have caused the aircraft to be taken out of service for maintenance…However, the manifestation of other types of faults, such as at least some of the faults caused by engine component performance deterioration, can be postponed by altering the characteristics of the upcoming operational sequence, thereby avoiding the occurrence of the fault during the upcoming operational sequence and permitting maintenance to be scheduled in a more economic and efficient manner, thereby avoiding the adverse financial consequences associated with cancellation or delay of the upcoming operational sequence.”; and Para 0004-0006 and 0021 teach applying the invention to a “fleet” (second aircraft) and different aircraft including commercial and military aircrafts. Aircraft fault predictor model gives the prediction of the fault and depending on the severity of the fault a repair or maintenance scheduled can be organized or revised or reorganized.).
Same motivation to combine the teachings of Bates, Wang and Eklund as claim 3.

Regarding claim 13, Bates, Wang and Eklund teach the method of claim 1.
Eklund also teaches wherein receiving the input data comprises receiving the first sensor data and generating the plurality of feature vectors, wherein the plurality of (Fig. 1 shows the feature extraction process from the input data. Para 0021: “With respect to an aircraft engine, the parametric data may include direct measurements from sensors on the engine and/or sensor readings that have been adjusted to compensate for the flight conditions, such as altitude, ambient temperature, etc.” Para 0024: “In order to effectively process the data to predict a fault, the parametric and non-parametric data may be transformed and subjected to a feature extraction process 10. The type of transformation and feature extraction will be dependent, in part, upon the type and form of the data, but a wide variety of suitable transformation and feature extraction processes are known to those skilled in the art. With respect to parametric data, for example, the transformation and feature extraction processes may initially remove outliers from the data, such as by Winsorization or the like, and the remaining data may then be smoothed, such as by use of an exponentially weighted moving average time series filter.” Input data are received from sensors and features are selected from the data. While processing the data, outliers are other irrelevant data are removed thereby reducing the size of the sensor data.).
Same motivation to combine the teachings of Bates, Wang and Eklund as claim 3.

Regarding claim 14, Bates teaches a system comprising: a processor and a memory coupled to the processor and storing instructions executable by the processor (Para 0012: “In a further aspect the disclosure pertains to a system for performing failure signature recognition training for at least one unit of equipment. The system includes a memory and a processor coupled to the memory.” Para 0099: “In one aspect the disclosure relates to a computer program product including a non-transitory computer readable medium having code stored therein for causing a computer to perform failure signature recognition training for at least one unit of equipment.”)
Other limitations of claim 14 are substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 15, Bates, Wang and Eklund teach the method of claim 14.
Bates also teaches wherein the plurality of feature vectors include sequences of latent feature state values over a plurality of sample time periods (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states of the at least one unit of equipment.” Para 0041. Feature state (normal or failure) of a feature vector (pressure or temperature) is analyzed over sample time periods.) 
wherein one latent feature state value corresponds to a sample time period (Para 0011: “The code also includes third code for causing the computer to analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states.” Para 0041: “For example, the anomaly detections component 220 can look at temperature and pressure time histories and identify abnormal measurements based on trained learning agents.” Feature state (normal or failure) of feature vector (temperature and pressure) corresponds to a sample time period when it is analyzed.)
wherein the latent feature state values correspond to a cluster in a feature space (Para 0088: “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor. This situation is exemplary only. The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points.” Fig. 9 shows the cluster diagram for two feature vectors (Temperature and pressure) received from two sensors. The analysis provides the normal operating state of two feature vector.).

Regarding claim 16, Bates, Wang and Eklund teach the method of claim 14.
Bates teaches wherein a first feature vector of the one or more feature vectors includes a first value corresponding to a first time and a second value corresponding to a second time, wherein a second feature vector of the one or more feature vectors includes the second value corresponding to the second time and a third value corresponding to a third time, wherein the first feature vector does not include the third value, and wherein the second feature vector does not include the first feature vector (Para 0087: “…the anomaly detection component 220 analyzes sensor data at times where conditions are normal in order to determine baseline or normal operating conditions.” This implies that Anomaly detection component will setup a region or baseline where input data or features will correspond to normal operating condition with respect to the time. Para 0011: “analyze the sensor data over time periods other than periods encompassing the one or more equipment failures to determine one or more normal operating states.” Para 0041: “For example, the anomaly detections component 220 can look at temperature and pressure time histories and identify abnormal measurements based on trained learning agents.” Feature state (normal or failure) of feature vector (temperature and pressure) corresponds to a sample time period when it is analyzed. Para 0051, 0061 and 0065: “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail (first feature vector of the one or more feature vectors includes a first value corresponding to a first time), for example. The degradation in the measurement starts at point 610 (point P for potential failure) (first value corresponding to a first time) and the failure occurs at 620 (point F for failure) (and a second value corresponding to a second time… first feature vector does not include the third value).” Measurement in time are identified as close proximity to fault. For example, point 610 can be considered a threshold (second feature vector of the one or more feature vectors includes the second value corresponding to the second time and a third value corresponding to a third time…second feature vector does not include the first feature vector), after which feature vectors will fall as not-normal or warning and further “repeat[ing]” this process).

Regarding claim 17, Bates, Wang and Eklund teach the method of claim 16.
Bates teaches further comprising: labeling the second feature vector with the first label value responsive to the second time and third time being within the threshold temporal proximity to the occurrence of the fault; and labeling the first feature vector with the second label value responsive to the second time being within the threshold temporal proximity to the occurrence of the fault and the first time not being within the threshold temporal proximity to the occurrence of the fault (Para 0087: “…the anomaly detection component 220 analyzes sensor data at times where conditions are normal in order to determine baseline or normal operating conditions.” This implies that Anomaly detection component will setup a region or baseline where input data or features will correspond to normal operating condition with respect to the time. Para 0061 and 0065: “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail (labeling the first feature vector with the second label value responsive… and the first time not being within the threshold temporal proximity to the occurrence of the fault), for example. The degradation in the measurement starts at point 610 (point P for potential failure) and the failure occurs at 620 (point F for failure) (labeling the first feature vector with the second label value responsive… and the first time not being within the threshold temporal proximity to the occurrence of the fault).” Measurement in time are identified as close proximity to fault. For example, point 610 can be considered a threshold (labeling the second feature vector with the first label value responsive to the second time and third time being within the threshold temporal proximity to the occurrence of the fault…responsive to the second time being within the threshold temporal proximity to the occurrence of the fault), after which feature vectors will fall as not-normal or warning (labeling the first feature vector with the second label value responsive… and the first time not being within the threshold temporal proximity to the occurrence of the fault)).

Regarding claim 18, it is substantially similar to claim 14 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Bates, Wang and Eklund teach the method of claim 18. 
Bates also teaches wherein the plurality of feature vectors are based at least in part on historical data including at least some data with corresponding fault indications (Para 0008: “Aspects of the disclosure relate to failure signature recognition for learning when failures take place by analyzing historical data and identifying signatures in the data indicative of coming failure.” Historical data indicative of failure are analyzed which will form features to generate model.).

Regarding claim 20, Bates, Wang and Eklund teach the method of claim 18.
Eklund also teaches wherein the second sensor data comprises real-time or near real-time sensor data that is generated during operation of the aircraft (Para 0023: “The historic data is generally employed to train the models, which are described below. The historic data may be either real data from prior operational sequences and/or data from model simulations… While various types of data can be provided regarding an upcoming flight, such as the next flight, data sufficient to forecast the throttle angle at takeoff and the forecasted ambient temperature may be provided in one embodiment.” Besides historical data, real-time data from next flight data is also used in the analysis.).
Same motivation to combine the teachings of Bates, Wang and Eklund as claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123